                 Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 1 of 10 PageID# 1



          Pro Se I (Rev. 12/16)Complaiiit for a Civil Case




                                                   United States District CoyRT                                                    P 2^ 2U
                          /
                                                        x-e.7 ^s-/Sn, c
                                                                 ySv'e^         for the                «
                                                                                                           f                       ,. * '. i- . ■ 'J; U
                                                                              District of                                           i I.tGicdV

                                                                                      Division
_                                   Z-r^c.,*.t     f-ur''jct^4
C^C«.->i'^«VCy>7>^          .                             -y
// ,
ULZCt.^/)^            .^'<^-'7>*^..f
                        .            Zp-if'y^ . 7^J
                                                                                          Case No.         \ iW' Lv-
                                                                                                       (to be filled in by the Clerk's Office)


                                         PUuntlffis)
          (Write thefull name ofeach plaintiffwho isfiling this complaint.
                                                                                                                  L
          Ifthe names ofall the plaintiffs cannotfit in the space above,                  Jury Trial: (check one) [Q Yes □no
          please write "see attached" in the space and attach an additional
          page with thefull list ofnames.)
                                             -V-




                                         Defendani(s)                             \
          (Write thefull name of each defendant who is being sued. Ifthe          ^
          names ofall the defendants cannot fit in the .space above, please       )
          write "see attached" in the space and attach an additional page         )
          with thefull list of names.)



                                                               COMPLAINT FOR A CIVIL CASE



          I.         The Parties to This Complaint
                     A.         The Plaintiflls)

                                Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                                needed.

                                           Name                               )in\\
                                           Street Address
                                                                              '1^/5 ^            yg / C (^fyj O"^                 J-f oy <./
                                           City and County                    /L^e r-                            r
                                           State and Zip Code                  //%
                                           Telephone Number                               o ? -~7                    z
                                            E-mail Address
                                                                                             f y// '"g L^X /               ^               (Sr^CA

                     B.         The Defendant(s)

                                Provide the information below for each defendant named in the complaint, whether the defendant is an
                                individual, a government agency, an organization, or a corporation. For an individual defendant,
                                include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                                          Page 1 of 5
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 2 of 10 PageID# 2
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 3 of 10 PageID# 3
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 4 of 10 PageID# 4
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 5 of 10 PageID# 5
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 6 of 10 PageID# 6
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 7 of 10 PageID# 7
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 8 of 10 PageID# 8
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 9 of 10 PageID# 9
Case 1:19-cv-01516-LO-TCB Document 1 Filed 12/03/19 Page 10 of 10 PageID# 10
